         Case 1:19-cr-00561-LAP Document 325 Filed 06/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                No. 19-CR-561 (LAP)
-against-
                                                No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                        ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Garbus’ letter dated June 3,

2021 (dkt. no. 324 in 19-CR-561) seeking, yet again, the Court’s

recusal and dismissal of the charges against Mr. Donziger.

    The Special Prosecutor may respond, if she is so advised,

no later than June 18.       If the Special Prosecutor responds, Mr.

Garbus may reply no later than June 25.

SO ORDERED.

Dated:       June 3, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
